Peck, J.,
delivered the opinion of the court:
Frederick W. Claussen, who calls himself a naturalized citizen of the United States, seeks to recover out of the treasury the sum of $51,558 11, the proceeds of 81 bales of sea-island cotton, of different *256grades and qualities, and 47 bales of upland cotton, all of which, he alleges, were his property, and that they were tpken from him after the surrender of Charleston by the forces of the United States, and sold, and the proceeds thereof paid into the treasury.
Mr. Claussen does not make a favorable showing, in order to bring himself within the relief of the statute, as to not giving aid or comfort to the rebellion. Even on the score of neutrality, he was, at best, if neutral at all, a secession neutral, with all his leanings to the rebel side.
In the numerous cases we have had before us, seeking to recover the proceeds of cotton taken in Charleston, a class of witnesses have been examined who were known to each other and to the citizens of Charleston generally, as being loyal, in a greater or less degree, to the United States, and opposed to rebellion; in this case, with but one exception, we have new witnesses, who do not appear to have been known among the loyal faithful. Nicholas Oulliton is' the exception, and the testimony of this claimant exposes the fact that 11 or 12 hales of the cotton were held or bought for Oulliton.
Claussen testifies as follows : “ I was a foreigner and took no part in the rebellion, as I came here simply to make money and not to-bother myself in politics, and I did not. I took no sides between the two.” He admits that he had confederate bonds and that he invested his money in them, but denies that he subscribed anything to confederate loans. He also denies being interested in any blockade company or blockade running, but he does not, in his own behalf, affirm any act of loyalty or state any fact in evidence which shows his attachment to the Union. The witnesses examined to establish the fact that Claussen did not give aid or comfort to the rebellion were persons who had been in his employment; they were not his associates or intimate with him, nor cognizant of his general business, or of his daily walk, and they say what almost any stranger could, that they have not any knowledge that Claussen gave aid or comfort to the rebellion. The testimony taken by the Solicitors is unfavorable to the pretensions of the claimant. Nicholas Oulliton, who had been in his service, says of him: “I don’t know what his sentiments were during the war; as a general thing he was reputed a Union man.” Such testimony, which is as favorable for him as any in the record, is but a poor proof to sustain his loyalty.
Patrick, another witness, who labored for claimant the last two years of the war, says: “He worked for him a good while and never heard whether Claussen did or did not sympathize with rebellion.” Wil*257liam J. Middleton, also a resident of Charleston, who knew claimant and bought and sold for him, says: “ He was himself president of the ‘ Commercial Trading Company,’ of which he thinks Claussen was a director. The company never transacted business, hut its object was to purchase steamers and import and export merchandise.” The willingness of claimant to embark in such an association, the very purpose of which was to violate the blockade, shows an absence of neutrality, and a desire to give aid and comfort to the then present rebellion. Middleton also says: “ He knows that Claussen owned confederate bonds, but does not know to what amount. The usual size of confederate bonds,” he says, “was $500, $1,000, and $10,000, and he recollects that Claussen had some of all three denominations.” If he had some of all the denominations, the omission of claimant to explain the amount and to show how they were acquired, leaves us to infer that any explanation he could offer would not relieve him from the odium of having given aid and comfort to the rebellion. If he could have rebutted the presumption which arises from the fact, he would doubtless have done so.
Much of the cotton, of which the proceeds are claimed, was acquired about the time that Charleston was evacuated, and when its surrender was inevitable, too late to be recognized as a fair business transaction entitled to the favor of the laws or the court.
This claimant has failed to furnish proof, to the satisfaction of thi3 court, that he has never given any aid or comfort to the late rebellion; therefore he cannot recover the proceeds of his cotton by force of the third section of the act, under which he has presented his claim, and. his petition is dismissed.